Order entered December 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01691-CV

DAVID W. BARNETT, M.D., INDIVIDUALLY AND D/B/A TEXAS NEUROSURGERY,
                               Appellant

                                                 V.

             JAMES TIMOTHY EDGE AND MAI LYNETT EDGE, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04671-A

                                            ORDER
       Based on the record before us, we GRANT appellant’s December 11, 2013 motion for

extension of time to file notice of appeal. Appellant’s December 11, 2013 notice of appeal is

considered timely for jurisdictional purposes.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE